United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.C., Appellant
and
DEPARTMENT OF LABOR, BUREAU OF
LABOR STATISTICS, Mountainside, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1453
Issued: November 18, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 21, 2008 appellant, through her attorney, filed a timely appeal from the
November 20, 2007 and March 26, 2008 decisions of the Office of Workers’ Compensation
Programs which denied her claim of a left ankle injury. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the appeal.
ISSUE
The issue is whether appellant’s preexisting left ankle condition was aggravated by her
federal employment and whether she sustained a back condition due to factors of her federal
employment.
FACTUAL HISTORY
On August 20, 2007 appellant, a 42-year-old economic assistant, filed an occupational
disease claim alleging injury to her left ankle and low back. She advised that she had a
preexisting left ankle condition and that the long walking and standing required by work in the

field caused swelling and pain and aggravated arthritis in her ankle. Appellant also noted that
she had degenerative disease of the lumbar spine. She stated that her left ankle condition
developed 14 years prior following an injury and, in November 2006, she noticed increased
swelling while working.1 On January 17, 2007 appellant underwent arthroscopic treatment and
received physical therapy and acupuncture treatments. Following her most recent surgery, she
returned to work on April 25, 2007 at light duty; however, the increased sitting required in her
job caused increased back pain.
In an October 12, 2007 letter, the Office requested that appellant submit additional
evidence in support of her claim. It advised her to submit a report from an attending physician
which listed a diagnosis of her medical condition and provided an opinion on how her condition
was caused by her federal employment. No evidence was received within the 30 days allotted.
In a November 20, 2007 decision, the Office denied appellant’s claim. It accepted that
her work required long periods of walking and standing but found that no medical evidence had
been received in support of her claim.
On December 18, 2007 appellant requested a review of the written record by an Office
hearing representative. She submitted medical records from Dr. Pushp R. Bhansali, an
orthopedic surgeon, who noted a history of a severe left ankle injury several years prior for
which appellant underwent an open reduction and internal fixation. Subsequently, appellant
developed post-traumatic osteoarthritis of the left ankle. Dr. Bhansali advised that appellant
returned for treatment on October 17, 2006 due to progressive pain in her left ankle. Physical
examination revealed a marked reduction in range of motion with crepitus in the ankle joint.
Appellant advised Dr. Bhansali that she did field work and had experienced swelling in the left
ankle joint. After a period of conservative treatment, Dr. Bhansali performed arthroscopic
surgery on January 17, 2007, which revealed cartilage damage to the tibial plafond,
chondromalacia and chronic synovitis with loose ankle fragments. When last examined on
November 15, 2007 appellant had persistent pain in the left ankle. Dr. Bhansali stated that
appellant’s condition would get worse if she continued in work requiring long standing and
walking. He advised that she was capable of sedentary work.2
In a March 26, 2008 decision, an Office hearing representative affirmed the denial of
appellant’s claim. She found that the medical evidence from Dr. Bhansali was not sufficient to
establish that appellant’s work duties caused or aggravated her left ankle condition. It was also
found that appellant submitted no medical evidence in support of her claim of an employmentrelated back condition.

1

Appellant noted that, for the prior five years, her work required increasing field work with a computer. She also
stated that on July 27, 2006 after attending a meeting at her office, a chair came out from under her as she was
attempting to sit down and she fell on the floor. Due to increasing left ankle and back pain, she sought medical
treatment in October 2006.
2

Appellant submitted reports of her physical therapy treatment following surgery.

2

LEGAL PRECEDENT
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.3
Whether an employee sustained an injury in the performance of duty and has disability
for employment is a medical issue to be resolved by medical evidence.4 Rationalized medical
opinion evidence is medical evidence which includes a physician’s opinion on whether there is a
causal relationship between the employee’s diagnosed condition and the implicated work
factors.5 In assessing the probative value of a physician’s opinion, factors include a complete
factual and medical background of the claimant; an opinion expressed in terms of a reasonable
degree of medical certainty and rationale explaining the nature of the relationship between the
diagnosed condition and the implicated employment factors.6
It is well established that where employment factors cause an aggravation of an
underlying physical condition, the employee is entitled to compensation for periods of disability
related to the aggravation.7 Where the medical evidence supports an aggravation or acceleration
of an underlying condition precipitated by working conditions or injuries, such disability is
compensable.8 However, the normal progression of untreated disease cannot be said to
constitute “aggravation” of a condition merely because the performance of normal work duties
reveal the underlying condition.9 For the conditions of employment to bring about an
aggravation of preexisting disease, the employment must be such as to cause acceleration of the
disease or to precipitate disability.10
ANALYSIS
Appellant contends that the walking and standing required during field work as an
economic assistant aggravated the preexisting osteoarthritis of her left ankle. The Office
3

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

4

See Paul E. Thams, 56 ECAB 503 (2005).

5

See Donald W. Wenzel, 56 ECAB 390 (2005); Victor J. Woodhams, 41 ECAB 345 (1989).

6

See Larry D. Dunkin, 56 ECAB 220 (2004).

7

See Thomas N. Martinez, 41 ECAB 1006 (1990); William D. Bryson, 32 ECAB 860 (1981).

8

See Grace K. Johnson, 8 ECAB 547 (1956).

9

See Glenn C. Chasteen, 42 ECAB 493 (1991); Sylvia E. Loomis, 1 ECAB 18 (1947).

10

Compare John Watkins, 47 ECAB 597 (1996); Helen Morgan (Willis R. Morgan), 6 ECAB 633 (1954); Jerry
Hall, 6 ECAB 522 (1954).

3

accepted that her federal employment required extensive walking and standing, as alleged. The
issue is whether the medical evidence establishes that appellant’s federal employment aggravated
her preexisting left ankle condition.
Dr. Bhansali, appellant’s attending orthopedic surgeon, provided a report addressing the
preexisting injury to her left ankle and subsequent development of post-traumatic osteoarthritis
of the joint. He advised that she sought treatment on October 17, 2006 for increasing pain in the
left ankle and physical examination revealed limitation of motion and crepitus. Although
appellant provided a description of doing field work in which she experienced stiffness and
swelling of the ankle, Dr. Bhansali did not address whether her work duties had aggravated or
contributed to her osteoarthritis condition or to her disability for work. He did not explain how
prolonged standing or walking in her employment would contribute to or accelerate the
osteoarthritis of her left ankle joint. Dr. Bhansali noted that arthroscopic surgery was performed
on January 17, 2007 but did not explain how her work activities caused or accelerated her
condition and the need for surgery. He merely noted, post surgery, that her condition could get
worse if she continued in her job. It is well established that the mere fact that a condition
manifests itself during a period of employment does not raise an inference of causal relation.11
Neither the fact that a condition became apparent during a period of employment nor the belief
of the claimant that the condition was caused or aggravated by employment factors is sufficient
to establish causal relation.12 As noted, the aggravation of an underlying physical condition by
employment factors must be established by probative medical opinion evidence. The Board
finds that Dr. Bhansali did not provide a probative medical opinion on this issue. For this reason,
appellant has not established that her federal employment aggravated her left ankle
osteoarthritis.13
To the extent that appellant attributes her low back condition to factors of federal
employment, the Board notes that she did not submit any medical evidence to support this aspect
of her claim. In this respect, she has failed to establish a prima facie claim that her sedentary
work caused or aggravated her lumbar spine condition.14 Although appellant submitted a
statement contending that sitting at sedentary duty caused back pain, she did not submit any
rationalized medical evidence addressing this issue. On October 12, 2007, the Office informed
her of the additional evidence needed to support her claim; however, the record before the Board
contains no medical evidence. Therefore, appellant failed to provide the factual and medical
evidence required to establish a prima facie claim.15

11

See Roy L. Humphrey 57 ECAB 238 (2005).

12

Id.

13

The records from appellant’s physical therapist do not constitute competent medical opinion in support of
causal relation as a physical therapist is not a physician as defined under the Act. See 5 U.S.C. § 8101(2); David P.
Sawchuk, 57 ECAB 316 (2005); Jerre R. Rinehart, 45 ECAB 518 (1994).
14

See Donald W. Wenzel, 56 ECAB 390 (2005).

15

See also Richard H. Weiss, 47 ECAB 182 (1995).

4

CONCLUSION
The Board finds that appellant has not established that factors of her federal employment
aggravated her preexisting left ankle condition. Moreover, appellant did not establish a low back
condition due to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the March 26, 2008 and November 20, 2007
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: November 18, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

